DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a semiconductor device, comprising: 
a first interconnect structure; 
a first transistor over the first interconnect structure and comprising: 
first nanostructures, and 
a first source feature adjoining the first nanostructures; 
a second transistor over the first transistor and comprising: 
second nanostructures, and 
a second source feature adjoining the second nanostructures; and 
a second interconnect structure over the second transistor, 
wherein the first source feature is vertically spaced apart from the second source feature by an interlayer dielectric layer and a base dielectric layer over the interlayer dielectric layer, 
wherein the base dielectric layer extends continuously from between the first source feature and the second source feature to between the first nanostructures and the second nanostructures, 
wherein the first source feature is coupled to a first power rail in the first interconnect structure, and the second source feature is coupled to a second power rail in the second interconnect structure.

Claim 8 recites a semiconductor device, comprising:
a first interconnect structure comprising a passivation layer and a first power rail disposed in the passivation layer;
an isolation feature disposed on the first interconnect structure;
a first transistor over the isolation feature and comprising: 
first nanostructures, and 
a first source feature adjoining the first nanostructures along a first direction; 
a second transistor over the first transistor and comprising: 
second nanostructures, and 
a second source feature adjoining the second nanostructures along the first direction; 
a second interconnect structure over the second transistor; and 
a backside source contact extending from a top surface of the first power rail, through the isolation feature to electrically couple to the first source feature, 
wherein the backside source contact is directly below the first source feature, 
wherein the first source feature is sandwiched directly between a first hybrid fin and a second hybrid fin along a second direction perpendicular to the first direction, 
wherein the second source feature is coupled to a second power rail in the first interconnect structure.

Claim 16 recites a method, comprising:
receiving a workpiece comprising a first substrate and a first stack over the first substrate, the first stack including a first plurality of channel layers interleaved by a first plurality of sacrificial layers;
forming a first fin-shaped structure from the first stack and a portion of the first substrate, the first fin-shaped structure comprising a first source region and a first drain region;
forming a first hybrid fin and a second hybrid fin that extend parallel to the first fin-shaped structure, the first hybrid fin comprising a first conductive feature embedded in a first dielectric feature and the second hybrid fin comprising a second conductive feature embedded in a second dielectric feature;
forming a first source feature over the first source region and a first drain feature over the first drain region;
forming a first source contact in direct contact with the first source feature and the first conductive feature;
forming a first drain contact in direct contact with the first drain feature;
depositing a capping layer over the first source contact and the first drain contact;
bonding a second stack over the capping layer, the second stack including a second plurality of channel layers interleaved by a second plurality of sacrificial layers;
forming a second fin-shaped structure from the second stack, the second fin- shaped structure comprising a second source region and a second drain region;
forming a third hybrid fin and a fourth hybrid fin that extend parallel to the second fin-shaped structure, the third hybrid fin comprising a third conductive feature embedded in a third dielectric feature and the fourth hybrid fin comprising a fourth conductive feature embedded in a fourth dielectric feature;
forming a second source feature over the second source region and a second drain feature over the second drain region;
forming a second source contact in direct contact with the second source feature and the third conductive feature; and
forming a second drain contact in direct contact with the second drain feature.

Previous rejections were in view of US PG Pub 2019/0148376 (“Chanemougame”) with US PG Pub 2018/0315838 (“Morrow”) cited as another example of a relevant reference in the art. The references disclose various embodiments for stacked transistors having interconnections for individual operation of the transistors. However, the references do not form the stacked nanostructures using hybrid fins as claimed by Applicant. Additionally, the references do not disclose, or suggest, the base dielectric extending, continuously, from between the two source features to between the two nanostructures. 
The references also do not disclose, or suggest, a backside source contact extending from a top surface of the first power rail, through the isolation feature to electrically couple to the first source feature, wherein the backside source contact is directly below the first source feature, wherein the first source feature is sandwiched directly between a first hybrid fin and a second hybrid fin along a second direction perpendicular to the first direction, wherein the second source feature is coupled to a second power rail in the first interconnect structure. US Patent No. 10,192,819 (“Chanemougame”) and US PG Pub 2019/0214469 (“Paul”) are cited as being other examples of relevant references which show underlying interconnect structures. However, the references do not disclose the invention claimed by Applicant and it is not apparent that modifying the structures to mirror Applicant’s invention would be beneficial.

A search of other, relevant references in the art does not show Applicant’s invention or method to be anticipated or obvious. Claims 2-7, 9-15 and 17-20 depend on one of Claims 1, 8 or 16 and are allowable for at least the reasons above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID C SPALLA/               Primary Examiner, Art Unit 2818